Motion by appellant to dispense with printing and for assignment of counsel on appeal from a judgment of the Supreme Court, Kings County, rendered November 16, 1965, granted. The appeal will be heard on the original papers (including the typewritten stenographic minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney of Kings County. Appellant’s time to perfect the appeal is enlarged. Anthony F. Marra, Esq., 100 Centre Street, New York, N. Y., is assigned as counsel to *1032prosecute the appeal. Pursuant to statute (Code Grim. Pro., § 456), the clerk of the trial court is directed to furnish without charge to appellant’s counsel a transcript of the stenographic minutes. Ughetta, Acting P. J., Christ, Brennan, Ball and Benjamin, JJ., concur.